ACCEPTED
                                                                                      01-14-00990-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  2/17/2015 2:11:06 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                CLERK


                              NO. 01-14-00990-CV
                                                         FILED IN
                   IN THE FIRST COURT OF APPEALS 1st COURT   OF APPEALS
                                                       HOUSTON, TEXAS
         ____________________________________________________
                                                               2/17/2015 2:11:06 PM
                          MANFRED FINK, Appellant              CHRISTOPHER A. PRINE
                                                                       Clerk

                                        V.

                JOANN D. ANDERSON, ET. AL., Appellees
          _________________________________________________

         On Appeal from the 152nd Judicial District Court, Houston Texas
                          Cause No. 2014-22740
          __________________________________________________

APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                  FILE OPENING BRIEF

TO THE HONORABLE JUSTICES:

      Comes now, Manfred Fink, and files this Unopposed Motion for Extension of

Time to File Opening Brief, and in support thereof would respectfully show the

Court as follows:

      On or about January 28, 2015, the Court notified the parties that the clerk’s

record had been filed on January 27, 2015. Under the Texas Rules of Appellate

Procedure, appellant’s opening brief is due 20 days after that date, Monday,

February 16, 2015. Because that date falls on a holiday observed by the Court, the

brief would then be due on Tuesday, February 17, 2015.




                                    Page 1 of 4
      Undersigned counsel now seeks a 2-week extension of time to file the

appellant’s opening brief, extending the deadline for filing to March 3, 2015. No

previous extensions of the briefing schedule have been requested by any party in this

case. Appellees’ counsel has stated to Appellant’s counsel that they are not opposed

to this motion.

      Undersigned counsel seeks additional time to prepare the brief in this case due

to a recent family emergency, which has required her to be out of the office for a

significant period since the Court issued its order. Allowing this extension will

permit counsel the additional time needed to prepare the brief.

       Undersigned counsel respectfully requests that this Court grant Appellant’s

Unopposed Motion for Extension of Time to File Appellant’s Opening Brief.

                          Respectfully submitted,

                          KEN PAXTON
                          Attorney General of Texas

                          CHARLES E. ROY
                          First Assistant Attorney General

                          JAMES E. DAVIS
                          Deputy Attorney General for Civil Litigation

                          ROBERT O’KEEFE
                          Division Chief
                          Financial Litigation, Tax, and Charitable Trusts Division

                          /s/ H. Melissa Mather____________________________
                          H. Melissa Mather

                                     Page 2 of 4
                         State Bar No. 240102216
                         Assistant Attorney General
                         Financial Litigation, Tax, and Charitable Trusts Division
                         P.O. Box 12548
                         Austin, TX 78711-2548
                         (512) 475-2540 - Telephone
                         (512) 477-2348 – Fax



                     CERTIFICATE OF CONFERENCE

       Undersigned counsel certifies that she spoke with and emailed with opposing
counsel on February 12, 2015, and opposing counsel stated that they are not opposed
to this motion.

                                      /s/ H. Melissa Mather________
                                      H. Melissa Mather



                         CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing Appellant’s
Unopposed Motion for Extension of Time to File Opening Brief was served on
February 13, 2015, to the following counsel of record, by e-service and/or fax:
Wade T. Howard                             Andrew R. Harvin
Michael P. Cash                            Peter Wells
Alma F. Gomez                              DOYLE, RESTREPO, HARVIN & ROBBINS
LISKOW & LEWIS                             The Lyric Centre
1001 Fannin St., Ste. 1800                 449 Louisiana, Ste. 2300
Houston, TX 77002                          Houston, TX 77002
wthoward@liskow.com                        aharvin@drhrlaw.com
mpcash@liskow.com                          pwells@drhrlaw.com
afgomez@liskow.com




                                     Page 3 of 4
Tim McDaniel                          William B. Mateja
MCDANIEL HOHLT, PC                    FISH & RICHARDSON, PC
Two Greenway Plaza, Ste. 1030         1717 Main St., Ste. 5000
Houston, TX 77046                     Dallas, TX 75201
tmcdaniel@mcdanielfirm.com            mateja@fr.com

Arnold Anderson Vickery               Paul D. Flack
Fred H. Sheperd                       PRATT & FLACK, LLP
THE VICKERY LAW FIRM                  1331 Lamar St.
Park Laureate Bldg.                   Four Houston Center, Ste. 1250
10000 Memorial Dr., Ste. 750          Houston, TX
Houston, TX 77024                     pflack@prattflack.com
andy@justiceseekers.com
fred@justiceseekers.com




                                 /s/ H. Melissa Mather_______________
                                 H. Melissa Mather




                                Page 4 of 4